Appeal by the defendant from a judgment of the Supreme Court, Kangs County (Knipel, J.), rendered December 11, 1998, convicting him of criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly denied the defendant’s motion to sever his trial from the codefendant’s. The defendant failed *468to demonstrate that the core of each defense was in irreconcilable conflict with the other. The defendant claimed that he acted in self defense in drawing a knife on the victim in connection with the assault and weapons charges against him, and the codefendant asserted, in defense of the murder charges against him, that a third party shot the victim (see People v Mahboubian, 74 NY2d 174, 183-184; People v Johnson, 296 AD2d 422). Moreover, the defendant was not prejudiced by the joint trial (see People v Echevarria, 282 AD2d 470). Prudenti, P.J., Florio, Schmidt and Mastro, JJ., concur.